DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s cancellation of claims 1-12, 14-31, , amendment of claims 13, and addition of new claims 32-43, in the paper of 6/10/2022, is acknowledged.  Claims 13, 32-45 are still at issue and are present for examination. 

Election/Restrictions

	Applicant's election without traverse of Group III, Claims 13, to Taq DNA polymerase of SEQ ID NO:1, in the paper of 6/10/2020, is acknowledged.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures 2/25/2021, 7/15/2021 and 2/11/2022, are acknowledged.  Those references considered have been initialed.



Claim Objections
Claim 13 is objected to because of the following informalities:  
Newly amended claim 13 comprises non elected subject matter (i.e. “a polynucleotide encoding it”).   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is indefinite in the recitation “wherein the kit comprises the Taq DNA polymerase” in that it is confusing and unclear what “the Taq DNA polymerase” is.  It is unclear as to claim 1 from which claim 40 depends comprises a “modified Taq DNA polymerase” and a “wild type Taq DNA polymerase” but not merely a “Taq DNA polymerase”.  Thus there is some question as to the antecedent bases of “the Taq DNA polymerase”.  In the interest of advancing prosecution the recitation is interpreted as “wherein the kit comprises the modified Taq DNA polymerase”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Claims 13 and 32-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent 10,457,968.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-7 of US Patent 10,457,968, drawn to a  modified Taq DNA polymerase that: (i) has an amino acid sequence that has at least 95% amino acid sequence identity with wild type Taq DNA polymerase set out in SEQ ID NO.:1, but includes a substitution relative to SEQ ID NO: 1 at a position corresponding to position 507 of SEQ ID NO.:1, which substitution is E507K;  and (ii) has polymerase activity in catalyzing DNA template-directed synthesis of a DNA polynucleotide, which activity has increased salt-tolerance relative to the wild type Taq DNA polymerase of SEQ ID NO.:1 makes obvious instant claims 13 and 32-45 drawn to A kit comprising: (i) a package unit with a container comprising a modified Taq DNA polymerase, wherein: (a) the modified Taq DNA polymerase amino acid sequence shares 95% amino acid sequence identity with that of wild type Taq DNA polymerase as set out in SEQ ID NO.:1, but includes a substitution relative to SEQ ID NO: 1 at a position corresponding to position 507 of SEQ ID NO.:1, which substitution is E507K; and (b) the modified Taq DNA polymerase has polymerase activity in catalyzing DNA template-directed synthesis of a DNA polynucleotide, which activity has increased salt-tolerance relative to the wild type Taq DNA polymerase of SEQ ID NO.:1, and (ii) instructions.


Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
6/16/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652